Citation Nr: 0835508	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for the residuals of 
spontaneous pneumothorax, currently rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a disability rating in excess of 10 
percent for his residuals of spontaneous pneumothorax.

The Board notes that, in his claim, the veteran asserted that 
he is unemployable due to his respiratory problems.  As the 
veteran is service-connected for residuals of spontaneous 
pneumothorax, the Board finds that this allegation raises a 
claim for a total disability rating based on individual 
unemployability (TDIU).  Since that claim has not been 
adjudicated, it is referred to the RO for initial 
consideration.


FINDINGS OF FACT

The veteran's residuals of spontaneous pneumothorax are only 
productive of FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent; or DLCO (SB) 66- to 80-percent 
predicted.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's residuals of spontaneous pneumothorax have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
Diagnostic Code (DC) 6843 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities. When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

The veteran is currently in receipt of a 10 percent rating 
for his disability under Diagnostic Code 6843.  Diagnostic 
Code 6843 provides that a traumatic chest wall defect is 
rated as 10 percent disabling where the forced expiratory 
volume in one second (FEV-1) is 56 to 70 percent of that 
predicted; or the ratio of FEV-1 to forced vital capacity 
(FEV-1/FVC) is 56 to 70 percent; or the diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO(SB)) is 56 to 65 percent of that predicted.  
Supplementary information published with promulgation of the 
rating criteria indicates that post-bronchodilator findings 
are to be used in pulmonary assessment.  38 C.F.R. 
§ 4.96(d)(5).

The Board has examined other possible diagnostic codes which 
might result in a higher rating.  Muscle injuries of the 
pleural cavity with bullet or missile retained in lung, pain 
or discomfort on exertion, or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20 percent disabling.  
Disabling injuries of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and combined with ratings for 
respiratory involvement.  However, involvement of Muscle 
Group XXI (Diagnostic Code 5321) will not be separately 
rated.  38 C.F.R. § 4.97, Diagnostic Code 6843, Note (3).

The veteran claims increased rating because he is no longer 
employable due to his shortness of breath.  He states that, 
even though he stopped smoking in April 2006, his lungs have 
no capacity to supply him with adequate amount of air.  He 
wheezes and coughs after 10 or 15 minutes of lifting, 
carrying, walking, or standing.  The veteran also states that 
the doctors have told him that the cause of his current 
disability are the missing lobes of both lungs, and that 
smoking was not the cause of any disability.  Furthermore, he 
claims that his current disability resulted from his two 
lobectomies, dual thoracotomies, inactive diaphragm, sinus, 
and asthma.  

At the February 2006 VA examination, the veteran reported 
that he has had no further problems with spontaneous lung 
collapse since 1991.  He reported that, at that time, he had 
a spontaneous collapse of the left apex and had a left 
thoracotomy. 

After reviewing of the claims file and examining the veteran, 
the examiner diagnosed the veteran with severe obstructive 
ventilatory impairment with no significant bronchodilator 
response and history of pneumothorax.  The examiner opined 
that the veteran's current respiratory dysfunction could not 
be attributed to his service-connected residuals of 
spontaneous pneumothorax, and was instead wholly the result 
of his cigarette smoking.  The examiner noted that the 
veteran started to use tobacco at the age of 16 and still 
smoked about one half a pack per day at the time of 
examination.  At the worst, the veteran smoked three packs of 
cigarettes a day.  Furthermore, the examiner noted the lack 
of evidence showing a restrictive component in prior 
respiratory test findings, which would indicate some 
impairment involving the veteran's service-connected 
condition.  

At the October 2007 VA examination, after a thorough review 
of the claims file and the February 2006 examination report, 
the examiner stated that the veteran had a form of severe 
chronic obstructive disease of the respiratory system, which 
resulted in his shortness of breath.  He concluded that 
chronic obstructive pulmonary disease (COPD) of the kind the 
veteran displayed was chiefly caused by cigarette smoking.  
Furthermore, the examiner concluded that there was adequate 
medical evidence to substantiate that the veteran's tobacco 
abuse caused his lung condition by pathology reports 
performed at the time of his right and left thoracotomies 
with bleb removals.  The examiner concluded that some of the 
residuals of spontaneous pneumothorax that would likely be 
expected, such as a restrictive component to the veteran's 
pulmonary function test, were not found on examination.  The 
examiner agreed with the February 2006 examiner's conclusion 
that it was most likely that the veteran's respiratory 
condition was attributable wholly to the veteran's cigarette 
smoking.  

The veteran attributes his current respiratory problems to 
his service-connected disability.  The Board acknowledges 
that the veteran is competent to give lay evidence about what 
he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as a lay person, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 123 (1998); 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, contrary to 
the veteran's assertions that doctors related his current 
residuals of spontaneous pneumothorax to  missing lobes of 
his lungs, both examiners attributed the diagnosis to the 
veteran's history of smoking.  The veteran has not provided 
any written statements from any other physician doctors 
supporting his contentions, nor has he informed VA of any 
extant evidence that supports his assertion and that could be 
obtained. 

Based upon the above findings, the Board finds that the 
veteran's disability picture more nearly approximates the 
rating criteria for a 10 percent disability rating than any 
higher rating.  The evidence shows that the veteran's 
increase in impairment in his respiratory system is not 
caused by his service-connected disability, but is a result 
of COPD due to the veteran's history of smoking.  

The veteran already receives the highest rating available 
under diagnostic code 6843.  The evidence does not show a 
muscle injury with bullet or missile retained in lung, pain 
or discomfort on exertion, or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20 percent disabling.  
Therefore, the Board finds that an increased rating is not 
warranted for any muscle injury.  In addition, the veteran's 
chronic obstructive pulmonary disease symptomatology is shown 
to be due to a nonservice-connected causation and not to be 
service-connected symptomatology.  Therefore, the Board finds 
that the criteria for a higher rating are not met.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's residuals of 
spontaneous pneumothorax do not warrant a disability rating 
in excess of 10 percent for the period under consideration.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2006, a rating 
decision in June 2006, and a statement of the case in January 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2007 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for the residuals of spontaneous 
pneumothorax is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


